Title: To Benjamin Franklin from ——— Beaumont, 28 March 1784
From: Beaumont, ——
To: Franklin, Benjamin



Son Excéllance,
Ce Dimanche 28. Mars 1784./.

Jai L’honneur de vous prévenir qu’après avoir presenté le Sr. Schaffer à Monsieur le Marquis de La fayette, ce Seigneur la recû avéc Bonté; et lui a offert de le remener avéc lui en Amérique; cette circonstance est unique dans Son Espéce et trop intéréssante pour le Sr. Schaffer pour qu’il n’en profite avéc joie. J’ose me flatter que votre Excéllance ne dira rien au Marquis qui puisse diminuer Son Zêle dans Cette occurrence.

Mr. le Mis. connoit parfaitement le Beau frere du Sr. Schaffer. Ils ont vecû ensemble en Virginie et sont amis. Le Sr. Schaffer a eû L’honneur de Se trouver Sous les mêmes Drapeaux que Mr. le Mis. ils ont Souvent Mangé Ensemble chéz Son Excéllance Le Général Wasginston.
Je viens d’apprendre à L’instant que Mr. le Marquis doit Se rendre aujourdhuy chéz Votre Excéllance pour y diner probablement il S’agira dans la Conversation du Sr. Schaffer dans Ce Cas je vous Suplie d’en parler de manière à ce que Mr. De la fayette conserve Sa Bienveillance au Sr. Schaffer à qui il a fait tout L’acueil possible, et promis toute protection. Il est déja prevenû [de?] la Bontée que Votre Excéllance á eû de Laisser toucher les 60. dollars déposés au greffe.
Enfin Son Excéllance, Si vous ne dites rien de désavantageux au marquis Sur le Compte du Sr. Schaffer, j’aurai La Consolation d’avoir conduit toute cette affaire à Son terme le plus heureux. Je ne vous en aurai pas moins d’obligation que Si Lobjet M’etoit personel.
Je vous prie de croire au Respect avec lequel Je Suis de Votre Excèllance Le tres humble Et très obeissant Serviteur.

avocat De Beaumont

 
Notation: De Beaumont 28 Mars 1784.—
